BLD-075                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3647
                                       ___________

                             IN RE: KENNETH BURKE,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                    (Related to E.D. Pa. Civ. No. 2-12-cr-00313-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 15, 2016

          Before: AMBRO, GREENAWAY, JR. and SCIRICA, Circuit Judges

                            (Opinion filed: January 27, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner Kenneth Burke seeks a writ of mandamus to compel the United States

District Court for the Eastern District of Pennsylvania to rule on his motion to vacate

sentence filed pursuant to 28 U.S.C. § 2255. We will dismiss the petition as moot.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In late 2014, Burke filed a motion to vacate his sentence pursuant to 28 U.S.C.

§ 2255. In the months that followed, the matter was fully briefed and Burke

unsuccessfully attempted an interlocutory appeal. On September 20, 2016, Burke filed a

petition for writ of mandamus requesting that this Court direct the District Court to act on

his motion. A few days later, the District Court denied Burke’s § 2255 motion.

       As the District Court has now disposed of the outstanding motion, Burke has

obtained the relief he sought and his mandamus petition is now moot. See In re Austrian

& German Holocaust Litig., 250 F.3d 156, 162-63 (2d Cir. 2001) (per curiam)

(mandamus petition requesting that court of appeals compel district court action generally

may be dismissed as moot upon district court’s entry of final order); see also Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur

during the course of adjudication that eliminate a plaintiff’s personal stake in the outcome

of a suit or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”). We will therefore dismiss the petition.




                                              2